Dismissed and
Memorandum Opinion filed April 26, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00832-CV
____________
 
DANIEL LOPEZ GARCIA, Appellant
 
V.
 
ALDINE INDEPENDENT SCHOOL DISTRICT, Appellee
 

 
On Appeal from the 334th District Court
Harris County, Texas
Trial Court Cause No. 2006-77012
 
 
 

MEMORANDUM 
OPINION
            This is an appeal from a final judgment signed July 28, 2010. 
Appellant filed a motion to alter or amend the judgment on August 13, 2010, and
he filed a notice of appeal on August 25, 2010.  The clerk’s record was filed December
16, 2010, and supplemented on February 7, 2011.  The official court reporter
advised this court that no reporter’s record was made in this case. 
Appellant’s brief was due March 9, 2011, but it was not filed.  Appellant did
not file a request for an extension of time to file his brief.
            On March 31, 2011, this court issued an order stating that
unless appellant filed a brief, together with a motion reasonably explaining
why the brief was late, on or before April 15, 2011, the court would dismiss
the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).  No response was filed.
Accordingly, the appeal
is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices Anderson,
Brown, and Christopher.